Ryland, J.,
delivered the opinion of the court.
From the above statement, the question for our adjudication involves the right of an auctioneer, to whom commissions are due for his services in selling goods, to appropriate so much of the money, arising on the sales, as may be due to him for his commissions, to the payment of his individual debts to a purchaser at such sale.
The authority of an auctioneer, to collect the money due on his sales, to sue for it, receipt for it and discharge an account against the pur*187chaser thereof, is fully maintained by the authorities cited in the brief of the respondent. In the case cited, 1st Henry Blackstone’s Rep. 81, the court held, that an auctioneer, employed to sell the goods of a third person, by auction, may maintain an action, for goods sold and delivered, against a buyer, though the sale was at the house of such third person, and the goods were proven to be his property. Lord Loughborough said, that “an auctioneer had a special property in him, with a lien for the charges of the sale, the commission, and the auction duty, which he is bound to pay,” Heath, Justice, in this case said : “It is the same thing, whether, goods be sold on the premises of the owner, or in an auction room: the possession is in the auctioneer, and it is he, who makes the contract. He has special property in them.55
Story lays down the law to be, that when a factor or other agent has a lien for advances, or otherwise, to the full extent of the price or value of goods sold by him, he is entitled to receive payment of the proceeds from the purchaser, not only in opposition to his principal, hut in opposition to his assignees, in ease of bankruptcy. If he is indebted to the purchaser of the goods, he may set off the one debt against the other, with the assent of the purchaser; and it will be a complete payment and extinguishment of the price, so as to bar any action therefor, by the principal or his assignees : Story on Agency.
In the case at bar, the auctioneer had, in our opinion, the right to collect the purchase money from the defendant, Sparr, or to settle with him, and to allow him credit on the purchase of the goods, not to exceed the commission due to the auctioneer on the auction sales, and such allowance, settlement and payment will be a complete bar to the present plaintiff’s right to recover.
The judgment of the court of common pleas, is, with the concurrence of my brother judges affirmed.